Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 recites the limitation “content related to the storyline corresponding to the selected storyline filter occurs”.  There is insufficient antecedent basis for this limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 32 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not the instant application claim is broader than the parent patent claim.
Claims 33  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 34 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 35 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 36 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 37 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 38 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,897,642. Although the claims at issue are not identical, they are not the instant application claim is broader than the parent patent claim.
Claims 45 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,924,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 46 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,924,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 47 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,924,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 48 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,924,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 49 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,924,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordenet (US patent no. 10,055,494).
Regarding claim 31, Bordenet discloses A method for displaying storyline information of a program, the method comprising:
causing to be displayed, using control circuitry, a plurality of storyline identifiers and a plurality of time period indicators, wherein each storyline identifier of the plurality of storyline identifiers corresponds to a respective storyline (figs. 3, 5, 6, col. 2 lines 40-col. 3 line 60, col. 8 lines 35-col. 9 line 13 plotlines and episode/season timeline is shown);
causing to be displayed, using the control circuitry, a plurality of episode indicators, each aligned with a respective one of the plurality of storyline identifiers, wherein each episode indicator indicates an episode of the program that contains content related to the storyline identifier with which it is aligned(figs. 3, 5, 6, col. 2 lines 40-col. 3 line 60, col. 8 lines 35-col. 9 line 13);
The user is able to zoom in on specific plotlines on the graph); and
causing to be displayed updated time period indicators that reflect when, in at least one of the plurality of episode identifiers, content related to the storyline corresponding to the selected storyline filter occurs(figs. 3, 5, 6, col. 2 lines 40-col. 3 line 60, col. 8 lines 35-col. 9 line 13 The  user is able to zoom in on specific plotlines on the graph and display the corresponding episodes/timeline that are associated with the plotline that they zoomed in on).


Regarding claim 45, Bordenet discloses A method for displaying storyline information of a program, the method comprising:
causing to be displayed, using control circuitry, a display on a first device, the display comprising a plurality of segment identifiers and a plurality of time period indicators, wherein the plurality of time period indicators span a first time period and each segment identifier is aligned with one or more time period indicators figs. 3, 5, 6, col. 2 lines 40-col. 3 line 60, col. 8 lines 35-col. 9 line 13);
receiving an input selecting a storyline filter corresponding to a storyline of the program extending across more than one episode of the program figs. 3, 5, 6, col. 2 lines 40-col. 3 line 60, col. 8 lines 35-col. 9 line 13);
causing to be updated, using control circuitry, the display, by:
removing at least one segment identifier of the plurality of segment identifiers that does not correspond to the selected storyline filter figs. 3, 5, 6, col. 2 lines 40-col. 3 line 60, col. 8 lines 35-col. 9 line 13 The  user is able to zoom in on specific plotlines on the graph and display the corresponding episodes/timeline that are associated with the plotline that they zoomed in on);
The  user is able to zoom in on specific plotlines on the graph and display the corresponding episodes/timeline that are associated with the plotline that they zoomed in on);


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL H HONG/Primary Examiner, Art Unit 2426